DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Chandrasekaran et al., (US 2005/0024179) in view of Cuk (US 6,388,896), and Ba et al., (CN201160024Y), Chandrasekaran et al., (US 6,980,077), and Huang et al., (US 2012/0293293), not disclosing or suggesting, novel features of claims 1-18 as detailed below have been considered and are persuasive.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Qinghong Xu (Reg # 52,378) on 09/02/2021.  The examiner’s amendment incorporates claimed subject matter consistent with the original drawings.
In the Specification 
In Paragraph [0027], please replace as follows: 
“[0027] As shown in Figs. 4 and 5, the magnetic core 1 includes a first magnetic cover 11, a second magnetic cover 12, at least one first magnetic column 13, at least one second magnetic column 14, and at least one common magnetic column 16. The magnetic core 1 according to the present disclosure may be There is no extra designed gap between the common magnetic column 16 and the first magnetic cover 11, and there is no extra designed gap between the common magnetic column 16 and the second magnetic cover 12.  However, the present disclosure is not limited thereto, and other materials suitable for making the magnetic core are also applicable.”

In Paragraph [0041], please replace as follows: 
[0041] As shown in Figs. 7 and 8, the magnetic core 1 includes a first magnetic cover 11, a second magnetic cover 12, at least one first magnetic column 13, at least one second magnetic column 14, at least one third magnetic column 15 and at least one common magnetic column 16. The magnetic core 1 according to the disclosure may be made of a ferrite material, that is, the first magnetic cover 11, the first magnetic column 13, the second magnetic column 14, the common magnetic column 16, the second magnetic cover 12 and the 8 third magnetic cover 11 may be made of a ferrite material.  There is no extra designed gap between the common magnetic column 16 and the first magnetic cover 11, and there is no extra designed gap between the common magnetic column 16 and the second magnetic cover 12.  However, the present disclosure is not limited thereto, and other materials suitable for making the magnetic core are also applicable.”
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, 1. (Currently Amended) a magnetic element comprising: 
a magnetic core comprising: 
a first magnetic cover and a second magnetic cover disposed oppositely, and 
at least one first magnetic column, at least one second magnetic column and at least one common magnetic column disposed between the first magnetic cover and the second magnetic cover; and 
a winding comprising: 
at least one first winding wound around at least one said first magnetic column, respectively, wherein at least one first differential mode inductor is formed with at least one said first winding, at least one said first magnetic column, the first magnetic cover, at least one said common magnetic column and the second magnetic cover, wherein the first differential mode inductor is configured to connect with a first differential mode capacitor, and the first differential mode capacitor is coupled in parallel to an input terminal of a switching power supply; and 
at least one second winding wound around at least one said second magnetic column, respectively, wherein at least one power inductor or power transformer is formed with at least one said second winding, at least one said second magnetic column, the first magnetic 
wherein all of the first magnetic column, the second magnetic column and the common magnetic column are made from the same material,
wherein there is no extra designed gap between the common magnetic column and the first magnetic cover, and there is no extra designed gap between the common magnetic column and the second magnetic cover.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-18 are allowed because each claim is directly or indirectly dependent of independent Claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
9/02/2021

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837